                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA               *

      V.                               *     CRIMINAL NO. RDB-19-0438

JAMIE CLEMONS                          *

                           MEMORANDUM AND ORDER


      Currently pending are Defendant's Motion to Set Conditions of Release

(ECF No. 42) (“Motion”), Defendant’s Supplement to Motion to Set Conditions of

Release (ECF No. 43) (“Supplement No. 1), Defendant’s Supplement to Motion to

Set Conditions of Release (ECF No. 44) (“Supplement No. 2), the Government’s

Opposition to Motion to Set Conditions of Release (ECF No. 45) (“Opposition”),

and Defendant’s Letter dated April 2, 2020 (ECF No. 46) (“Sealed Letter”). For

the reasons stated below, the Motion (ECF No. 42) is denied.

      A detention hearing was held in this case on September 16, 2019. After

both parties were fully heard, I detailed my reasons for issuing a detention order on

the record at the hearing. I issued an Order of Detention summarizing those

reasons (ECF No. 9). Thereafter, on December 11, 2019, defendant filed a Motion

to Set Conditions of Release (ECF No. 18), and the government filed a Response

to Defendant’s Motion for Second Detention Hearing. (ECF No. 20). The court

entered an Order on December 17, 2019 (ECF No. 21) denying Defendant’s

Motion (ECF No. 18).
       Pursuant to 18 U.S.C. § 3142(f), a detention hearing may be reopened if the

"judicial officer finds that information exists that was not known to the movant at

the time of the [detention] hearing and that has a material bearing on the issue

whether there are conditions of release that will reasonably assure the appearance

of such person as required and the safety of any other person and the

community." Defendant argues that the COVID-19 Virus Pandemic constitutes

changed circumstances warranting the defendant’s release. Specifically, defendant

argues that he is being detained at the Correctional Treatment Facility,

Washington, D.C. and that Covid-19 has spread to the facility, thereby placing all

inmates in jeopardy of contracting this contagious disease. (ECF No. 42 at

1). Defendant has also submitted a sealed supplement in support of his request

regarding his health history as well as the health status of other detainees. (ECF

No. 46).

       The Court “recognize[s] the unprecedented magnitude of the COVID-19

pandemic.” United States v. Martin, Crim. No. PWG-19-140-13, ECF No. 209

at 4 (D. Md. Mar. 17, 2020). “Virtually every sector of public life has been

affected, . . . [and] [e]xperts tell us that the rate of infections has yet to peak in the

United States.” See United States v. Williams, Crim. No. PWG-13-544, ECF No.

94 at 3 (D. Md. Mar. 24, 2020). Notwithstanding the COVID-19 pandemic,

however, the decision whether to release an individual pending trial still requires


                                             2
an individualized assessment of the factors identified in the Bail Reform Act, 18

U.S.C. § 3142(g).

       The court fully analyzed those factors at defendant’s detention hearing, and

further considered those factors a second time when it considered the defendant’s

subsequent motion to set conditions of release. As noted in the court’s detention

order, those factors overwhelmingly supported a finding that detention was

appropriate: “(1) Nature of offense and circumstances – obstruction of

justice/investigation of an assault; (2) Criminal history – substantial history of

victim related offenses – assaults, violations of ex partes; (3) Poor adjustment to

community supervision and conditions of bond; (4) History of continued criminal

activity while under community supervision and while on conditions of release; (5)

Weight of evidence is substantial.” (ECF No. 9).

       Defendant had not offered any basis upon which to reconsider the order of

detention. The defendant’s health status and the information regarding other

detainees does provide a basis upon which to order the defendant’s release. 1

While the court is concerned for the defendant, and for all others both inside and


1
 The Sealed Letter filed by the defendant provides information regarding the health status of
detainees other than the defendant. (ECF No. 46). The government has provided additional
information regarding those detainees, some of which is inconsistent with the statements made
by the defendant. (ECF No. 45 at 9). Although I need not resolve these factual disputes as they
are not material to my ruling, I caution all counsel to ensure the factual accuracy of statements
made in their submissions to the court, to cite to the source of any such information, and to
articulate why the court should rely on such information.

                                                 3
outside of the detention facility, these concerns alone are insufficient to trigger the

release of an individual who this Court has determined poses a threat to the safety

of the community, particularly given proffers by the Government that the

correctional and medical staff within the Department of Corrections (“DOC”) are

implementing comprehensive precautionary and monitoring practices sufficient

to protect detainees from exposure to the COVID-19 . (ECF No. 45 at 6). There is

no evidence on the record that defendant’s needs will not be met if

detained. Moreover, defendant’s personal health status does not warrant his

release. As noted in the government’s Opposition, this Court has recently denied

motions for release where detainees have claimed that they had medical conditions

that made them uniquely vulnerable to COVID-19. (ECF No. 45 at 10-

11). Defendant has failed to explain why he should be treated differently from

these defendants.

      In conclusion, defendant has not presented any new information that has a

material bearing on the issue of detention that would warrant the reopening of the

detention hearing or that would cause me to reconsider my Order of Detention in

accordance with 18 U.S.C. § 3142(f).




                                           4
      Accordingly, Defendant's Motion (ECF No. 42) is denied.



Date:___4/6/20___________           _____/s/__________________________________
                                    Beth P. Gesner
                                    Chief United States Magistrate Judge




                                       5
